MEMORANDUM DECISION

        Pursuant to Ind. Appellate Rule 65(D),
        this Memorandum Decision shall not be                             Nov 10 2015, 9:42 am
        regarded as precedent or cited before any
        court except for the purpose of establishing
        the defense of res judicata, collateral
        estoppel, or the law of the case.


        ATTORNEYS FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
        R. Patrick Magrath                                      Gregory F. Zoeller
        Laura Raiman                                            Attorney General of Indiana
        ALCORN SAGE SCHWARTZ &                                  Katherine Modesitt Cooper
        MAGRATH, LLP                                            Deputy Attorney General
        Madison, Indiana                                        Indianapolis, Indiana


                                                  IN THE
            COURT OF APPEALS OF INDIANA

        Anthony Davis,                                          November 10, 2015
        Appellant-Defendant,                                    Court of Appeals Case No.
                                                                03A05-1412-CR-592
                v.                                              Appeal from the Bartholomew
                                                                Circuit Court
        State of Indiana,                                       The Honorable Stephen R.
        Appellee-Plaintiff                                      Heimann, Judge
                                                                Trial Court Cause No.
                                                                03C01-0309-FB-1356



        Mathias, Judge.


[1]     Anthony Davis (“Davis”) pleaded guilty in the Bartholomew Circuit Court to

        Class B felony possession of methamphetamine. The trial court ordered Davis


        Court of Appeals of Indiana | Memorandum Decision 03A05-1412-CR-592 | November 10, 2015   Page 1 of 5
        to serve fifteen years in the Department of Correction with three years

        suspended. After being released from prison, Davis was arrested on new

        charges and also failed to report to probation. The trial court issued a bench

        warrant for his arrest and held a revocation hearing where Davis admitted to

        violating the terms of his probation. The trial court ordered Davis to serve the

        remainder of his suspended three-year sentence in the Department of

        Correction. On appeal, Davis argues that the trial court abused its discretion

        when it considered information contained in Davis’s medical records in making

        its sentencing decision.


[2]     We affirm.

                                       Facts and Procedural History


[3]     On October 7, 2005, Davis pleaded guilty to Class B felony possession of

        methamphetamine. The trial court ordered him to serve a fifteen-year executed

        sentence with three years suspended to probation. He was released to probation

        on November 4, 2010. The terms of Davis’s probation included, among other

        conditions, reporting to his probation officer and not committing any other

        offenses.


[4]     While on probation, Davis was arrested for public intoxication after a suicide

        attempt on February 29, 2012. After this incident, Davis received mental health

        and substance abuse counseling through Meridian Services until February 2013.

        He also stopped reporting for probation at this time because his probation

        officer allegedly told him that revocation of his probation was certain. After he

        Court of Appeals of Indiana | Memorandum Decision 03A05-1412-CR-592 | November 10, 2015   Page 2 of 5
        failed to report on April 25, 2012, Davis’s probation officer sent a couple of

        letters to the address Davis provided, but both were returned as undeliverable.

[5]     The State then filed a petition to revoke Davis’s probation on August 10, 2012.

        Several days later, the trial court issued a bench warrant for Davis’s arrest.

        Davis was finally discovered and arrested more than two years later, on

        September 25, 2014.

[6]     The trial court held a probation revocation hearing on December 8, 2014, at

        which Davis admitted to violating the terms of probation. At the hearing, Davis

        requested that the trial court take judicial notice of his medical records detailing

        his mental health and substance abuse counseling. He explained that he had

        some medical issues that were “quite severe” and would obtain better treatment

        if the trial courted permitted him to remain on probation. Tr. p. 35.


[7]     The trial court considered that Davis continued to abuse alcohol and obtained

        opiates from the street, facts which were noted in his records from treatment at

        Meridian Services. Davis disputed the veracity of these reports. The trial court

        then ordered Davis’s probation revoked and reinstated the balance of his three-

        year suspended sentence to be served in the Indiana Department of Correction.

        Davis now appeals.

                                          Discussion and Decision


[8]     Davis does not contest the trial court’s finding that he violated his probation by

        his arrest for public intoxication and his failure to report to probation. Rather,


        Court of Appeals of Indiana | Memorandum Decision 03A05-1412-CR-592 | November 10, 2015   Page 3 of 5
         he argues that the trial court abused its discretion when it ordered him to serve

         the remainder of his previously suspended three-year sentence. We review a

         trial court’s sentencing decision for a probation violation as an abuse of

         discretion. Alford v. State, 965 N.E.2d 133, 135 (Ind. Ct. App. 2012) (citing

         Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007)). An abuse of discretion occurs

         where the decision is clearly against the logic and effect of the facts and

         circumstances. Id.


[9]      Probation revocation is a two-step process. Cox v. State, 850 N.E.2d 485, 488

         (Ind. Ct. App. 2006). First, the court must make a factual determination that a

         violation of probation has occurred. Id. When a probationer admits to the

         violation, the court can proceed to the second step of the inquiry and determine

         whether the violation warrants revocation. Id. In making a determination of

         whether the violation warrants revocation, the probationer must be given an

         opportunity to present evidence that explains and mitigates his violation. Id.


[10]     Upon revocation of probation, a trial court may impose one or more of the

         following sanctions: (1) continue the person on probation, with or without

         modifying or enlarging the conditions; (2) extend the person’s probationary

         period for not more than one (1) year beyond the original probationary period;

         or (3) order execution of all or part of the sentence that was suspended at the

         time of initial sentencing. Alford, 965 N.E.2d at 135; Ind. Code § 35-38-2-3(h)

         (1)-(3).




         Court of Appeals of Indiana | Memorandum Decision 03A05-1412-CR-592 | November 10, 2015   Page 4 of 5
[11]     Here, Davis asserts that the trial court did not focus on his public intoxication

         conviction or failure to meet with his parole officer in determining his sentence,

         but instead highlighted instances of alcohol abuse and “getting opiates from the

         street.” Tr. p. 37. He argues that it was improper to consider these factors in

         making its sentencing decision.


[12]     However, at the revocation hearing, Davis specifically asked the trial court to

         take judicial notice of his previously submitted medical records from the

         hospital and Meridian Services. He provided the records to the court to show

         that he had medical conditions requiring treatment that should mitigate his

         sentence. Accordingly, Davis invited any claimed error by presenting the

         records for the trial court to review. He cannot now argue that trial court

         abused its discretion by considering his medical records. “A party may not take

         advantage of an error that he commits, invites, or which is the natural

         consequence of [his] own neglect or misconduct.” Arthur v. State, 950 N.E.2d

         343, 347 (Ind. Ct. App. 2011). See also Gamble v. State, 831 N.E.2d 178, 184

         (Ind. Ct. App. 2005) (Invited errors are not subject to review by this court).


[13]     For all of these reasons, the trial court did not abuse its discretion in considering

         the information in Davis’s medical records when it ordered him to serve the

         remainder of his previously suspended three-year sentence.


[14]     Affirmed.


         Baker, J., and Bailey, J., concur.


         Court of Appeals of Indiana | Memorandum Decision 03A05-1412-CR-592 | November 10, 2015   Page 5 of 5